Cite as 2022 Ark. App. 405
                   ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                       No. E-21-590



 PAULA PENDARVIS                               Opinion Delivered October   19, 2022
                               APPELLANT
                                               APPEAL FROM THE ARKANSAS
                                               BOARD OF REVIEW
 V.                                            [NO. 2021-BR-02374]

 DIRECTOR, DIVISION OF
 WORKFORCE SERVICES
                                 APPELLEE DISMISSED



                                BART F. VIRDEN, Judge

       Paula Pendarvis (“Pendarvis”) appeals to this court, challenging the Arkansas Board

of Review’s (“Board’s”) decision affirming the Division of Workforce Services’ denial of her

request for pandemic unemployment assistance (“PUA”) benefits in a decision mailed

September 7, 2021. Pendarvis filed a simultaneous “Motion to Enter Evidence,” which this

court treated as a motion to remand to settle the administrative record. On October 27,

2021, this case was remanded to the Board for receipt of the additional evidence. While on

remand, the Board accepted Pendarvis’s evidence and ultimately found her eligible for PUA

benefits in a decision mailed November 18, 2021. Without directly stating such, the Board’s

November 2021 decision granting Pendarvis PUA benefits had the effect of superseding its

September 2021 decision denying her request for PUA benefits. Because Pendarvis has now
received from the Board the relief she originally requested in her appeal to this court, her

appeal is moot. See Honeycutt v. Foster, 371 Ark. 545, 268 S.W.3d 875 (2007).

       Dismissed.

       KLAPPENBACH and WHITEAKER, JJ., agree.

       Paula Pendarvis, pro se appellant.

       Cynthia L. Uhrynowycz, Associate General Counsel, for appellee.




                                             2